In re Arch Insurance Company, et al.; Gilchrist Construction Company, L.L.C.; Looney, Michael J.; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Avoyelles, 12th Judicial District Court Div. A, No. 2008-2859-A; to the Court of Appeal, Third Circuit, No. CW12-00272.
Granted. The judgment of the district court striking the defendants’ request for a jury trial is reversed. See Berrigan v. Deutseh, Kerrigan & Stiles, 04-0189 (La.3/26/04), 871 So.2d 332 (the right of a litigant to a jury trial is fundamental in character and the courts will indulge every presumption against waiver, loss, or forfeiture thereof).